The plaintiff in error, hereinafter called defendant, was convicted in the district court of Grady county of manslaughter in the first degree, and was sentenced to serve a term of four years in the state penitentiary.
The homicide occurred in August, 1931. Trial was in May, 1932. The appeal was lodged in this court in October, 1932. No briefs in support of the appeal have been filed.
We have read the record with care. The evidence discloses that, at the time charged, defendant, with a pistol, shot and killed one Edith Jones, who was the wife of Mays Jones, companion of defendant at the time. It appears they were pursuing Neal Parnell, who was joy-riding with Edith Jones. Defendant, it appears, took it upon himself to avenge a real or apparent marital wrong done Mays Jones, and shot at Neal Parnell, and in doing so killed Edith Jones. He defended on the ground of self-defense. The jury evidently did not believe the defense. The evidence fully sustains the judgment. The punishment assessed is lenient. No error of any consequence occurred at the trial.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.
 *Page 1